DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-28, 35, 36, 38 and 39 are allowed.
             The following is an examiner’s statement of reasons for allowance: Independent claims 21 and 39 identify the uniquely distinct feature of an ear tip with a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted upon a stent or inserted into an ear canal so that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area in combination with all the disclosed limitations of claims 21 and 39.
            The closest prior art, Zhao et al. (US20130004004A 1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area; Trine et al. (US20160057528A 1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area; Echeverri et al. (WO2019081650A1) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area; and Hosaka (US5781638A) discloses an eartip comprising: an outer portion; an inner portion; and an encapsulated volume formed by the inner and outer portion, wherein the 
outer portion is designed to contact the ear canal, and wherein the inner portion is configured to receive a stent and a passage to an ambient environment, wherein the passage is decreased when the eartip is inserted into an ear canal but fails to teach that a first portion of the outer portion contacts the inner portion at a contact area, and where a lip is configured to limit an axial movement of the contact area. The prior art fails to anticipate or render the independent claims obvious.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        7 July 2022